Citation Nr: 0214080	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for 
sinusitis/rhinitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative disc 
and joint disease with spondylosis of the cervical spine, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for neurological 
deficit in the ulnar distribution of the left upper 
extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the neck involving muscle group I, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Board notes that the appealed rating decision 
increased the disability rating for degenerative disc and 
joint disease of the cervical spine to 30 percent, but denied 
any increase above 30 percent.  The veteran appealed all 
issues decided by the RO in August 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has chronic sinusitis controlled with the use 
of periodic antibiotics.  He does not experience 
incapacitating episodes of sinusitis.

3.  The veteran has moderate limitation of motion in his 
cervical spine with periodic complaints of pain.  With the 
complaints of pain, the veteran's disability is deemed to be 
severe.

4.  The veteran has limited flexion in his left non-dominant 
shoulder, a slightly weakened grip in the left hand, and 
atrophy of the left upper arm and shoulder deemed to be 
moderate incomplete paralysis of the ulnar nerve.

5.  The veteran has moderate muscle damage to the left muscle 
group I evidenced by a slight limitation of flexion in the 
shoulder.  He has a .7 centimeter scar on the anterior neck 
with no residual disability.

6.  The veteran has a combined disability rating of 60 
percent for service-connected disabilities, with the highest 
individual disability rated at 30 percent.  The veteran is 
not unable to obtain and maintain employment as a result of 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 10 
percent for sinusitis/rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.97, 
Diagnostic Code 6513 (2002).

2.  The criteria for a disability evaluation higher than 30 
percent for degenerative disc and joint disease with 
spondylosis of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5290 (2002).

3.  The criteria for a disability evaluation higher than 20 
percent for neurological deficit in the ulnar distribution of 
the left, non-dominant, upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.124, 
Diagnostic Code 8616 (2002).


4.  The criteria for a disability evaluation higher than 10 
percent for residuals of a gunshot wound to the neck 
involving muscle group I have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.73, Diagnostic 
Code 5301 (2002).

5.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1166 (West 1991); 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence needed 
to substantiate his claims in a statement of the case dated 
in November 2001.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran withdrew his request for a hearing in 
June 2002, and requested that his claims be decided on the 
record.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  
Sinusitis/Rhinitis

The evidence of record shows that the veteran has a history 
of chronic sinusitis.  A treatment note in November 1999 
indicated that he might have had a polyp in the left nasal 
cavity, but there was no treatment at that time.

The veteran underwent VA examination in May 2000 and related 
having a history of sinus infections and rhinitis controlled 
with the use of antibiotics.  He stated that he had had no 
recent infections and last required surgical intervention in 
1985.  Upon examination, the veteran was found to have nasal 
turbinates without edema, but had tender maxillary sinuses.

In August 2001, the veteran underwent endoscopic sinus 
surgery due to complaints of facial pain and pressure.  
Within three days of surgery, the veteran had no complaints 
and it was noted that the facial pain had resolved.  Ten days 
after surgery, there were still no complaints.  The veteran 
is diagnosed as having chronic sinusitis.

The veteran's sinusitis and rhinitis have been evaluated 
under the criteria of 38 C.F.R. Section 4.97, Diagnostic Code 
6513, which allows for a 50 percent disability evaluation 
when there is evidence of chronic sinusitis following radical 
surgery with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries; a 30 percent evaluation is assigned when 
there is evidence of three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting; a 10 
percent evaluation is assigned when there is evidence of one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; and, 
a noncompensable evaluation is assigned when there is only x-
ray evidence of sinusitis.  It is noted in the general rating 
formula for sinusitis that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

Given the evidence as outlined above, the Board finds that 
the criteria for a 10 percent evaluation have been met in 
that the veteran complains of several non-incapacitating 
episodes per year of sinusitis.  Treatment records do not 
show that the veteran has ever experienced an incapacitating 
episode of sinusitis, required four to six weeks of 
antibiotic treatment, nor that he has experienced more than 
six non-incapacitating episodes of sinusitis in a year.  
Accordingly, the Board finds that the schedular criteria for 
an evaluation higher than 10 percent have not been met and 
the veteran's appeal must be denied in this respect.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
as it relates to his respiratory disability of chronic 
sinusitis, and the Board has been similarly unsuccessful.  
The veteran has not required frequent periods of 
hospitalization and treatment records are void of any finding 
of exceptional limitation due to chronic sinusitis and 
rhinitis beyond that contemplated by the schedule of ratings.  
Consequently, the Board finds that the evaluation assigned 
for chronic sinusitis and rhinitis adequately reflects the 
clinically established impairment experienced by the veteran.
II.
Degenerative Disc and Joint Disease
with Spondylosis of the Cervical Spine

The evidence of record reveals that the veteran is treated at 
a VA medical center predominantly for complaints of knee 
pain.  He has been diagnosed, however, with degenerative disc 
and joint disease with spondylosis of the cervical spine.  

At VA examination in May 2000, the veteran complained of 
painful motion in his cervical spine and was found to have 
cervical flexion limited to 15 degrees; he had extension from 
0 to 50 degrees, right lateral bending from 0 to 10 degrees, 
left lateral bending from 0 to 15 degrees, rotation to the 
right from 0 to 40 degrees, and rotation to the left from 0 
to 30 degrees, all with complaints of pain at the end of the 
motion.

In February 2002, the veteran underwent VA examination of his 
scars.  At that time, however, the examiner performed range 
of motion studies on the veteran's cervical spine and found 
no complaints of pain with motion.  The veteran had flexion 
to 65 degrees, extension to 55 degrees, bilateral lateral 
bending to 15 degrees, and bilateral rotation to 20 degrees.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's limitation of motion in the cervical spine has 
been evaluated using the criteria of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5290, which allows for a 30 percent 
evaluation for severe limitation, a 20 percent evaluation 
when there is evidence of moderate limitation, and a 10 
percent evaluation when there is evidence of slight 
limitation of motion in the cervical spine.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered.

Given the evidence as outlined above, the Board finds that 
the veteran has moderately limited and painful motion in the 
cervical spine.  The Board notes that even though the veteran 
had no complaints of pain with motion in February 2002, he 
has consistently complained of at least intermittent pain in 
his neck with movement.  As such, the Board will resolve all 
reasonable doubt in favor of the veteran and find that, when 
taking into account the veteran's complaints of pain with 
motion, the appropriate evaluation for assignment is a 30 
percent evaluation for severe limitation of motion even 
though his actual limitation is moderate.  A higher 
evaluation is not available for pain and limitation of motion 
in the cervical spine as there is no evidence of ankylosis, 
complete bony fixation, or residuals of a fractured vertebra 
causing muscle spasm.  Consequently, the Board finds that the 
30 percent evaluation currently assigned for the veteran's 
degenerative disease of the cervical spine is appropriate and 
his appeal in this regard must fail.

The Board further notes that although the veteran asserts 
that he is totally unemployable because of his service-
connected disabilities, he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings as it relates to his 
degenerative disease of the cervical spine.  The veteran has 
not required frequent periods of hospitalization and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
neck pain would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned for degenerative disease with 
spondylosis of the cervical spine adequately reflects the 
clinically established impairment experienced by the veteran.

III.
Neurological Deficit in the Ulnar Distribution
of the Left Upper Extremity

The evidence of record shows that the veteran is right-hand 
dominant and does not require treatment for his history of 
neurologic deficit in the left arm.  At VA examination in May 
2000, the veteran complained of having a weaker grip in his 
left hand and not being able to lift heavy items.  Upon 
examination, he was found to have decreased flexion ability 
in both shoulders, atrophy in the left upper arm and 
shoulder, and a slightly decreased grip strength in the left 
hand.  Position sense and sensation were intact and there 
were no other findings of neurologic deficit.

The veteran's  neurologic disability of the left, non-
dominant, upper extremity has been evaluated using the 
criteria set forth in 38 C.F.R. Section 4.124, Diagnostic 
Code 8616, which allows for the assignment of a 50 percent 
evaluation when there is evidence of complete paralysis in 
the non-dominant ulnar nerve area; a 30 percent evaluation is 
assigned when there is evidence of severe incomplete 
paralysis of the non-dominant extremity; a 20 percent 
evaluation is assigned for moderate incomplete paralysis; 
and, a 10 percent evaluation is assigned when there is 
evidence of mild incomplete paralysis.  

Complete paralysis is defined in Diagnostic Code 8616 as the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, atrophy very marked in the dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb, and 
weakened flexion of the wrist.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.

The evidence of record reveals that the veteran has atrophy 
in the left, non-dominant, upper extremity as well as a 
weakened grip strength.  There is no suggestion of an 
inability to move the fingers or thumb.  Flexion is slightly 
limited in the left shoulder.  Therefore, the Board finds 
that the veteran has moderate incomplete paralysis in the 
left ulnar nerve region requiring the assignment of a 20 
percent disability evaluation.  The Board does not find the 
veteran's symptoms to be severe because he maintains complete 
use of his left hand and arm and is only limited in his 
ability to lift heavy items.  Therefore, the veteran's appeal 
in this regard is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that the neurologic disability of the left 
upper extremity has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran 
as a result of neurologic damage to his left upper extremity.

IV.
Muscle Group I

The veteran experienced a gunshot wound to the neck during 
active service.  Upon examination in May 2000, he was found 
to have .7 centimeter scar on the anterior neck with mild 
keloid formation and no tenderness, adherence or other 
residual.  At that time, he had a slight decrease in his 
flexion in both shoulders.

The veteran underwent VA examination again in February 2002, 
and his neck scar was described as barely discernible with no 
residual.  As noted above, the examiner performed range of 
motion studies on the veteran's cervical spine and found no 
complaints of pain with motion.  The veteran had flexion to 
65 degrees, extension to 55 degrees, bilateral lateral 
bending to 15 degrees, and bilateral rotation to 20 degrees.  
There was no mention of shoulder limitation.

The veteran's injury to muscle group I has been evaluated 
using the criteria of 38 C.F.R. Section 4.73, Diagnostic Code 
5301.  A 30 percent disability evaluation is assigned when 
there is evidence of severe impairment of muscle group I in 
the non-dominant arm, a 20 percent evaluation is assigned 
when there is evidence of moderately severe impairment, and a 
10 percent evaluation is assigned when there is evidence of 
moderate impairment.  Impairment to muscle group I is 
determined by considering the functions of upward rotation of 
the scapula and elevation of the arm above the shoulder 
level.

Given the evidence as outlined above, the Board finds that 
the veteran has moderate impairment of muscle group I as 
evidenced by his slightly limited motion in the shoulder and 
atrophy of the left arm and shoulder.  The Board does not 
find this impairment to be moderately severe as the veteran's 
upward rotation and elevation of the arm have not been shown 
to hinder his ability to perform daily activities other than 
moderately, at worst.  Consequently, the Board finds that the 
schedular criteria for a disability evaluation higher than 20 
percent for the injury to muscle group I have not been met 
and the veteran's appeal in this respect is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
but the veteran has submitted no evidence showing that his 
muscle impairment has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment to muscle group I 
experienced by the veteran.

V.  
Total Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran's service-connected disabilities are assigned a 
combined rating of 60 percent, with his degenerative disease 
of the cervical spine having the highest individual rating at 
30 percent.  As such, the veteran does not meet the schedular 
rating threshold for the assignment of a total rating under 
38 C.F.R. Section 4.16.  Additionally, there is no evidence 
of record to suggest that the veteran is unable to obtain and 
maintain gainful employment solely because of his service-
connected disabilities.  The Board notes that the veteran has 
a number of nonservice-connected disabilities which 
contribute to his overall level of disability; however, a 
total rating may only be assigned when the veteran is found 
to be unemployable by reason of his service-connected 
disabilities.  As such, the veteran's application for a total 
disability rating based on individual unemployability is 
denied.


ORDER

A disability evaluation higher than 10 percent for 
sinusitis/rhinitis is denied.

A disability evaluation higher than 30 percent for 
degenerative disc and joint disease with spondylosis of the 
cervical spine is denied.

A disability evaluation higher than 20 percent for 
neurological deficit in the ulnar distribution of the left, 
non-dominant, upper extremity is denied.

A disability evaluation higher than 10 percent for the 
residuals of a gunshot wound to the neck involving muscle 
group I is denied.

A total disability evaluation due to individual 
unemployability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

